ChüRch, J.
The original writ bears date June 12th, 1833, and requires the defendant to appear before the county court to be holden at New-Haven, on the fourth Tuesday of June next.
What was the time fixed, by this writ, for the appearance of the defendant before the count;/ court ? We are to understand the language of the writ in reference to the time when it was used, June 12th, 1833 : understanding it thus, and according to its common and ordinary acceptation, we can but understand the words “ June next" as synonymous with next June, or June, 1S34.
Such also, very obviously, is the grammatical construction of the language: the adjective next belongs to and qualifies the substantive June.
Anda similar judicial construction was given to similar expressions, by the superior court, forty-five years ago, which has been acquiesced in ever since. Austin v. Nichols, 1 Root 199. Way v. Clark, Id. 439.
Therefore, the defendant having been summoned to appear and answer to the plaintiff’s writ on the fourth Tuesday of June, 1834, and not before, and the judgment of the county court complained of, having been rendered upon that writ, on the fourth Tuesday of June 1833, was manifestly erroneous, and *567the judgment of the superior court so deciding it, must be affirmed.
In this opinion the other Judges concurred.
Judgment affirmed.